Citation Nr: 1413513	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-38 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for cervical spine disability, to include as secondary to lumbar spine disability.


REPRESENTATION

Appellant represented by:	Victoria Rackley, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and February 2009 rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The December 2008 rating decision granted left ear hearing loss and tinnitus, granted entitlement to nonservice-connected pension, and denied service connection for low back disability, anxiety/depression, cervical spine disability, and right ear hearing loss.  Additional evidence regarding the Veteran's low back and depression claims was received within one year and those issues were readjudicated and again denied in the February 2009 rating decision.  The Veteran filed a notice of disagreement with the denial of service connection for low back disability, anxiety/depression, cervical spine disability, and right ear hearing loss in November 2009.  After issuance of statements of the case in September 2010, the Veteran perfected his appeal with regard to the lumbar and cervical spine disabilities only.  See September 2010 VA Form 9.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The competent and credible evidence does not show that the Veteran's lumbar spine disability had its onset in service or within one year of his separation from service or is otherwise related to his military service.

2.  The competent and credible evidence does not show that the Veteran's cervical spine disability had its onset in service or within one year of his separation from service or is otherwise related to his military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A cervical spine disability was not incurred in or aggravated by service, is not due to a service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in June 2008 that provided information as to what evidence was required to substantiate the claims, the division of responsibilities between VA and a claimant in developing an appeal, and what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a December 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  While the Veteran has reported private treatment for his back in the mid-1970s, he has not submitted these records beyond the 1975 x-ray report.  Likewise, he has not returned a completed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) that would allow VA to attempt to obtain them for him.  The Veteran has not identified this provider my name.  In his testimony, the Veteran stated that he did not have these records.  The Veteran has indicated that he cannot produce these records and he has made no attempt to authorize VA to obtain them or even to direct VA as to where they can be found.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); see also Turk v. Peake, 21 Vet. App. 565, 568 (2008) (finding that VA's duty is to assist the Veteran in developing his claim, rather than to develop the entire claim with the Veteran performing a passive role).  As such, evidence that may have been favorable to the Veteran's claim was not available and, thus cannot be considered in this appeal.  The Board has also perused the medical records for references to additional treatment reports not of record and has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the Veteran's theories of entitlement.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

According to his service treatment records, the Veteran complained of back problems in January and February 1970, but no injury was described.  In his hearing testimony, the Veteran described this back injury as a fall from a wing while washing an airplane.

The July 1972 separation examination notes a fall from an airplane in connection with knee injuries, but not in conjunction with a back injury.  No spine abnormality was found at that time.

December 1975 X-ray evidence found "essentially negative lumbosacral spine and pelvis."

The Veteran has reported two back injuries since his separation from service.  Although the Veteran's attorney argued in the November 2009 notice of disagreement that there was no intervening causation between the Veteran's separation from service and his 1986 laminectomy, the Veteran's statements and testimony contradict this assertion.  Indeed, the hearing transcript clarifies that both post-service injuries were subject to Workers' Compensation benefits.  

According to his testimony, the Veteran's back "collapsed" in 1986 after aligning large pieces of equipment for Congressional inspection.  This required him to get into contorted positions.  See also Medical History provided at the time of the May 2010 VA examination.  As a result of this injury, the Veteran was in a lot of pain, leading him to drink a jug of vodka in two days, and underwent a laminectomy.  A November 1986 lumbar spine x-ray showed degenerative changes.

Later, in May 2002, the Veteran injured his back at work moving a patient as part of his duties as a radiology technician.  The Veteran underwent anterior cervical discectomy and fusion (ACDF) and was awarded workers' compensation for this injury.

The October 2008 VA examination establishes diagnoses of status post cervical fusion with residual of degenerative arthritis of the cervical spine and status post lumbar surgery with degenerative arthritis of the lumbar spine and scar.  

The May 2010 VA examiner diagnosed the Veteran as having degenerative disc disease and degenerative joint disease of the lumbar spine status post bilateral lumbar laminectomy and microdiskectomy of the left side at L4-L5 and chronic anterior wedging deformity of the L1 vertebral body.  This examiner opined that it was less likely as not that this lumbar spine disability was related to an in-service injury and was as likely as not a result of post-service activities, normal aging process, and the injury in 1986.  In support of this, the examiner noted that the Veteran's service treatment records did not show any significant injury to the spine and that degenerative disc disease is an inevitable process of aging for the vast majority of people.

Lumbar Spine Disability

As a chronic disability, arthritis would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  The Veteran separated from active duty service in July 1972; therefore the relevant presumptive period is from that date until July 1973.  The Veteran's attorney has repeatedly noted that his reserve obligation lasted until March 1975.  This does not affect the relevant presumptive period required under 38 C.F.R. § 3.307, which is based on the date the Veteran separates from active duty service.  See also Smith v. Shinseki, 24 Vet. App. 40, 47 (2010) (finding that a veteran can never be entitled to presumptive service connection based on a period of active duty for training or inactive duty for training as entitlement to benefits based on those types of service requires some evidence of an in-service incurrence or aggravation).

A compensable degree of arthritis requires a diagnosis of arthritis established by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Here, the first x-ray evidence of record from December 1975, three years after his separation, did not show arthritis.  More than a decade later, following a post-service injury, a November 1986 lumbar spine x-ray showed degenerative changes.  As such, there is no evidence of arthritis within the presumptive period and the earliest evidence thereafter found no arthritis.  Therefore, presumptive service connection is not warranted.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

Direct service connection requires competent and credible evidence of a current disability; competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and a nexus between the in-service injury and the Veteran's current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Alternately, service connection can be established upon a finding of continuity of symptomatology.  38 C.F.R. § 3.303(b).

As detailed above, the Veteran has current lumbar spine diagnoses including degenerative disc disease and degenerative joint disease.  Additionally, his service treatment records show complaints of back problems during service and his lay statements note that the documented in-service fall, which injured his knees, also caused back pain for which he did not seek treatment.  Thus the current disability and in-service incurrence requirements are met.

The remaining question is whether there is a nexus between the in-service disease or injury and the Veteran's current disability.  To this end, the May 2010 VA examiner specifically found that the Veteran's current lumbar spine disability was not caused by his military service.  The record does not contain a positive medical nexus opinion to refute the VA examiner's opinion.  Thus, the medical nexus requirement is not satisfied.

To the extent that the Veteran himself believes that his lumbar spine disability is due to his military service, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and includes a significant intervening injury.  As such, the Veteran is not competent to address etiology in the present case.  Thus, the Board finds that the medical nexus requirement has not been met.

Alternatively, service connection for these disabilities may be established by a continuity of symptomatology.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions, such as arthritis, explicitly recognized as chronic 38 C.F.R. § 3.309(a)). In his various lay statements to VA, the Veteran has reported that his back disability began in service.  In the subjective medical history that the Veteran provided at the time of his May 2010 VA examination, he reported intermittent back symptoms, once every two months, that required him to lie flat on his back on a hard surface.  The Veteran is competent to report a history of back symptoms.  The record suggests an increase of symptoms in the years since the 1986 injury.  Thus giving rise to the question of which symptoms are attributable to the post-service injury and which were a continuation or progression of his prior back complaints.  There is no indication that the Veteran' possesses any medical knowledge that would allow him to impair his competency to discern the source of his current symptoms.  In this regard, the Board acknowledges that the existence of the December 1975 x-ray implies back complaints three years after the Veteran's service.  This medical evidence, however, does not establish arthritis or any other diagnosis.  The next evidence of back complaints came more than a decade later, following the Veteran's first work injury.  This injury led to a laminectomy.  Prior to that time, there is no objective record of back symptoms.

Additionally, these statements must be considered in light of the entire record.  Layno v. Brown, 6 Vet. App. 465 (1994); Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.")  The Veteran has testified that he lied on job applications prior to the back surgery for fear that a history of back injury would keep him from being hired.  Thus, the Veteran has admitted to providing false statements when it was in his interest.  It is currently in the Veteran's interest, for the purposes of establishing entitlement to VA benefits, for him to report continuous symptoms.  Given these concerns regarding the Veteran's competency and credibility, the Board finds the Veteran's reports of continuous low back symptoms since service to be less probative than the medical examiner's opinion. 

In short, for reasons expressed immediately above, the claim of service connection for a lumbar spine disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Cervical Spine Disability

In this case, the Veteran' is claiming service connection for a cervical spine disability secondary to his lumbar spine disability.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As explained above, service connection is not warranted for his lumbar spine disability and, as such, secondary service connection for a cervical spine disability secondary to a lumbar spine disability is not warranted.  See id.  The Board will instead address alternate theories of entitlement that are not prohibited by law.

Again, presumptive service connection is not warranted as there is no record of radiologic evidence of arthritis of the cervical spine within one year of the Veteran's separation from service or indeed for many decades.  See 38 C.F.R. §§ 3.307, 3.309.

Direct service connection is not warranted.  The record does not show, nor does the Veteran allege, that he injured his cervical spine in service.  As such, the in-service incurrence or injury requirement has not been satisfied.  Likewise, the Veteran has not reported continuous cervical spine symptoms since service; instead noting that his cervical spine problems, which he attributes a lumbar spine disability, developed after service.  Additionally, the Board notes that the September 2003 letter from a private chiropractor, Dr. B.F., found that the Veteran's medical condition was directly related to the compensable injury of May 2002 sustained while working for Southcrest Hospital.  Thus, there is no basis for a grant of direct service connection.

Thus, for reasons expressed immediately above, the claim of service connection for a cervical spine disability must be denied.  Again, the preponderance of the evidence is against the claim and so the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 54-56.


ORDER

Service connection for lumbar spine disability is denied.

Service connection for cervical spine disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


